EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Henry Shikani on 03/16/2021.



The application has been amended as follows: 
Please amend the claims filed 02/18/2021 as shown below.

			1. (Amended) A system comprising: 





















a financial service provider system for obtaining repayment for a transaction, the financial service provider system comprising: 
a first memory and a first processor wherein the first memory stores executable instructions that, when executed by the first processor, cause the first processor to perform the functions of:
establishing an API link with a one or more P2P (Peer-to-Peer) service systems;
enrolling, a cardholder device in a service;
receiving, information about the transaction from a vendor;
analyzing, the transaction information based on at least one of a
 category of the transaction, a location of the transaction, an 
amount of the transaction, or a past transaction history associated 
with a card account; 
sending, the transaction information to the cardholder device;
receiving a response from the cardholder device, the response
including a tagged transaction indicating a request to initiate a repayment;
recording, that the repayment is expected for the transaction,
based on the response received from the cardholder device; 
querying, the cardholder device for additional information
 identifying at least one or more requests for the repayment;
receiving, the additional information from the cardholder device
identifying the at least one or more requests for the repayment;
confirming, the one or more requests for the repayment with the
cardholder device; 
sending, the one or more requests for the repayment to the one
or more P2P service systems; 
receiving, from the one or more P2P service systems,
repayment information, regarding one or more repayments; and
applying, based on the repayment information, the one or 
more repayments to the transaction performed on the card; and
one or more P2P systems comprising a second memory and a second processor wherein the second memory stores executable instructions that, when executed by the second processor, cause the second processor to perform the functions of:
receiving one or more requests for repayment of a transaction from the financial service provider system; 
identifying secondary user accounts of the one or more P2P service systems associated with secondary parties to the transaction based on the one or more requests for repayment received from the financial service provider system, wherein the secondary user accounts are accounts other than a cardholder of the card account used to pay for the transaction; 
sending the one or more requests for repayment to the one or more secondary users of the one or more P2P service systems; 
receiving repayment in response to the one or more requests for repayment sent from the one or more secondary users of the one or more P2P service systems; and
sending, to the financial service provider system, repayment information regarding the repayments from the secondary users of the one or more P2P service systems, the repayment information including a repayment act, a date of repayment, an amount of repayment, and an identification of at least one of the secondary users.

		3.	(Canceled)

21. 	(Amended) A computer-implemented method for obtaining repayment of a transaction, the method comprising:
by a financial service provider system, an API link with a one or more P2P (Peer-to-Peer) service systems;
enrolling by the financial service provider system, a cardholder device in a service;
receiving by the financial service provider system, information about the transaction from a vendor;
analyzing by the financial service provider system, the transaction information based on at least one of a category of the transaction, a location of the transaction, an amount of the transaction, or a past transaction history associated with a card account; 
sending by the financial service provider system, the transaction information to the cardholder device;
receiving by the financial service provider system, a response from the cardholder device, the response including a tagged transaction indicating a request to initiate a repayment;
recording by the financial service provider system, that the repayment is expected for the transaction, based on the response received from the cardholder device; 
by the financial service provider system, the cardholder device for additional information identifying at least one or more requests for the repayment;
receiving by the financial service provider system, the additional information from the cardholder device identifying the at least one or more requests for the repayment;
confirming by the financial service provider system, the one or more requests for the repayment with the cardholder device; 
sending by the financial service provider system, the one or more requests for the repayment to the one or more P2P service systems; 
receiving by the one or more P2P service systems, one or more requests for repayment of a transaction from the financial service provider system; 
identifying by the one or more P2P service systems, secondary user accounts of the one or more P2P service systems associated with secondary parties to the transaction based on the one or more requests for repayment received from the financial service provider system, wherein the secondary user accounts are accounts other than a cardholder of the card account used to pay for the transaction; 
by the one or more P2P service systems, the one or more requests for repayment to the one or more secondary users of the one or more P2P service systems; 
receiving by the one or more P2P service systems, repayment in response to the one or more requests for repayment sent from the one or more secondary users of the one or more P2P service systems; and
sending, by the one or more P2P service systems, to the financial service provider system, repayment information regarding the repayments from the secondary users, the repayment information including a repayment act, a date of repayment, an amount of repayment, and an identification of at least one of the secondary users;
receiving by the financial service provider system, from the one or more P2P service systems, repayment information, regarding one or more repayments; 
applying, by the financial service provider system, based on the repayment information, the one or more repayments to the transaction performed on the card. 

(New) The method of claim 21, wherein the first set of instructions further comprise: establishing a deep link between the financial service provider system and one or more P2P service systems. 

23.		(New) The method of claim 21, wherein transaction information passed between the financial service provider system and the one or more P2P service systems is recorded on to a blockchain. 

24.		(New) The method of claim 21, the first set of instructions further comprising:
sending, to the one or more P2P service systems selected by 
     the cardholder, authorization for payment, 
receiving full or partial funds from the P2P service system, and 
     applying the received funds to a balance of the card.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are directed to a system and method for obtaining repayment
of a transaction which allows a cardholder to record that repayment is expected for the transaction, automatically tracks new transactions as they enter a shared social 
A1) and further in view of Roberts et al., (US 20170099294 A1). Additionally, Cozens teaches a financial service provider system for obtaining repayment for a transaction, the method comprising: initiating a link with one or more P2P service systems (Fig. 1 item 160) to enable data communication (Fig. 5 item 2070, Col 18 ln 38-42, Col 20 ln 39-53, col 8 ln 45- Col 9 ln 33), receiving information about a transaction from a vendor where a card associated with the cardholder device was used (Col 11 ln 44- Col 12 ln 9), analyzing the transaction information based on at least one of a category of the
transaction, a location of the transaction, an amount of the transaction, or a past
transaction history associated with the card (Fig. 4 step 420, Col 4 ln 1-23), sending the one or more requests for repayment to the one or more P2P service systems (Col 3 ln 12-15), receiving repayment information, regarding one or more repayments, from the
one or more P2P service systems (Col 3 ln 12-41), and based on the repayment information, applying the one or more repayments to the transaction performed on the card (Col 8 ln 20-29). Kaladgi teaches sending the transaction information to the cardholder device (¶¶ [0020]), receiving a response from the cardholder device (¶ [0020]), receiving the additional information from the cardholder device identifying at least one or more requests for the repayment (¶ [0020]), confirming the one or more requests for the repayment with the cardholder device (¶¶ [0020]-[0022] and [0041]). Furthermore, Roberts teaches a system comprising: enrolling a cardholder device in a service (Fig. 1, ¶¶ [0024]-[0029]).
However, the prior art does not disclose, neither singly nor in combination, the
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/           Examiner, Art Unit 3685                                                                                                                                                                                             



/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685